DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 27, the phrase “the base structure comprising a base front, a base back, and a mount, the mount having a socket configured to receive the attachment assembly, the socket having a front opening located at the base front and a space defined by a wall and a bottom with the wall including a female spline” is indefinite. The specification and/or drawings do not support the “the socket having a space defined by a wall and a bottom” and specifically “the wall including a female spline”. Figures 7-8 and paragraph 0049 supports the mount connector 104 comprising a counterbored through hole with a female spline 116 formed within the smaller diameter hole and a spring cup 112 defined by the larger diameter hole. The specification does not specifically identify the space of the socket defined by wall or bottom of the socket with a female spline.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 27, the phrase “the base structure comprising a base front, a base back, and a mount, the mount having a socket configured to receive the attachment assembly, the socket having a front opening located at the base front and a space defined by a wall and a bottom with the wall including a female spline” is indefinite. The specification does not clearly describe “the socket having a space defined by a wall and a bottom with the wall including a female spline”. It is unclear how the wall includes a female spline.
	Regarding claim 31, the phrase “the decorative element” lacks antecedent basis.
Regarding claim 31, the phrase "or other graphic composition or image" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or other graphic composition or image"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 28-30 are rejected because they depend on rejected clam 27.

Allowable Subject Matter
Claims 6-9, 16-26 are allowed.
Claims 27-31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicant’s arguments with respect to claims 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631